Matter of Isaac P. (2014 NY Slip Op 07067)





Matter of Isaac P.


2014 NY Slip Op 07067


Decided on October 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Manzanet-Daniels, JJ.


13230 13229

[*1] In re Isaac P., A Person Alleged to be a Juvenile Delinquent, Appellant. 
Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy H. Chang of counsel), for presentment agency.

Orders of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about May 17, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute petit larceny and criminal possession of stolen property in the fifth degree, and revoked a prior dispositional order that had placed him on probation, and placed him with the Administration for Children's Services' Close to Home for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's request to convert his juvenile delinquency and violation of probation proceedings into person in need of supervision proceedings. Appellant had already been adjudicated a juvenile delinquent and placed on probation, and by violating his probation he had demonstrated that a PINS disposition would not control his behavior (see Matter of Amari D., 117 AD3d 522 [1st Dept 2014]). Appellant exhibited a pattern of repeated thefts, including uncharged thefts that he admitted. In addition, he absconded from his home, frequently failed to comply with his curfew, did not regularly attend school, failed to attend or complete rehabilitation programs, and admitted to daily marijuana and alcohol use.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 16, 2014
CLERK